Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement is made and entered into as of the
20th day of June, 2017 (the “Amendment Date”) by and between Ocular
Therapeutix, Inc., a Delaware corporation (the “Company”), and Dr. Amarpreet S.
Sawhney (“Executive”) (together, the “Parties”).

 

WHEREAS, the Company and Executive entered into an Amended and Restated
Employment Agreement dated as of June 24, 2014 (the “Employment Agreement”); and

 

WHEREAS, the Company and Executive wish to amend the Employment Agreement to
reflect the Parties’ agreement to adjust Executive’s role with the Company in
connection with his transition to the Company’s Executive Chairman and the
Company’s employment of a new Chief Executive Officer (the “New CEO”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1.              Section 1(a) of the Employment Agreement is hereby replaced in
its entirety by the following:

 

(a)           Capacity.   Effective immediately, Executive shall continue to
serve the Company as President and Chief Executive Officer reporting to the
Board of Directors of the Company (the “Board”).  During such portion of the
Term (as defined below) that is prior to September 18, 2017 or such other date
on or prior to September 30, 2017 as the New CEO shall commence employment as
the Company’s Chief Executive Officer (the “Transition Date”), Executive shall,
subject to the direction of the Board, continue to oversee and direct the
operations of the Company and perform such other duties as may from time to time
be assigned to him by the Board; provided, however, that it is understood that
among such responsibilities shall be Executive’s assistance, as reasonably
directed by the Board, with the transition of such responsibilities to the New
CEO effective as of the Transition Date.  Effective as of the Transition Date,
Executive will be employed to serve as the Executive Chairman of the Board and
will cease to serve as President and Chief Executive Officer.  As the Company’s
Executive Chairman, Executive will report to the Board and shall have the
duties, responsibilities and authority commensurate with such position in
companies of similar type and size.  Executive will continue while employed as
Executive Chairman to be nominated to serve on the Board each time Executive’s
term(s) as a director would otherwise expire, provided that such
nomination(s) shall be subject to the Board’s exercise of its fiduciary duties.

 

2.              Section 1(b) of the Employment Agreement is hereby replaced in
its entirety by the following:

 

(b)           Devotion of Duties; Representations.  During such portion of the
Term of Executive’s employment with the Company that Executive remains the

 

--------------------------------------------------------------------------------


 

Company’s President and Chief Executive Officer, Executive shall devote his best
efforts and full business time and energies to the business and affairs of the
Company.  During such portion of the Term of Executive’s employment with the
Company that Executive is the Company’s Executive Chairman, Executive shall
devote his best efforts and at least fifty percent (50%) of his business time
and energies to the business and affairs of the Company.  At all times during
the Term of Executive’s employment with the Company, Executive shall endeavor to
perform the duties and services contemplated hereunder to the reasonable
satisfaction of the Board.  During the Term of Executive’s employment with the
Company, except as set forth below, Executive shall not, without the prior
written approval of the Company (by action of the Board), undertake any other
employment from any person or entity or serve as a director of any other
company; provided, however, that (i) the Company will entertain requests as to
such other employment or directorships in good faith and (ii) Executive will be
eligible to participate in any policy relating to outside activities that is
applicable to the senior executives of the Company and approved by the Board
after the date hereof.  The Company acknowledges that Executive currently serves
and may continue to serve as a director of the companies listed on Exhibit A.

 

3.              Section 2(a) of the Employment Agreement is hereby replaced in
its entirety by the following:

 

(a)  Executive’s employment hereunder shall, unless earlier terminated as set
forth below, continue from the Amendment Date until the first anniversary of the
Transition Date (the “Term”); provided, however, that on such first anniversary
and on each such anniversary thereof thereafter (each, a “Renewal Date”), the
Term shall be automatically extended for an additional one-year period unless at
least sixty (60) days prior to a given Renewal Date, the Company or Executive
delivers a written notice of non-renewal to the other party that the Term shall
not be so renewed.  



During the Term, Executive’s employment hereunder shall be terminated on the
first to occur of the following:

 

(i)            Immediately upon Executive’s death;

 

(ii)           By the Company, by written notice to Executive effective as of
the date of such notice (or on such other date as specified in such notice):

 

(A)          Following the Disability of Executive.  “Disability” means that
Executive is unable to perform his duties hereunder by reason of any mental,
physical or other disability for a period of at least three (3) months, as
determined by a qualified physician.  Notwithstanding the foregoing, for any
payments or benefits hereunder or pursuant to any other agreement between the
Company and Executive, in either case that are subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the guidance issued
thereunder, such Disability must result in Executive becoming “Disabled” within
the meaning of

 

2

--------------------------------------------------------------------------------


 

Section 409A(a)(2)(C).  (In this Agreement we refer to Section 409A of the Code
and any guidance issued thereunder as “Section 409A.”)

 

(B)          For Cause (as defined below);

 

(C)          Subject to Section 4 hereof, without Cause; or

 

(D)          For non-renewal, as set forth above (such termination, a “Company
Non-renewal”).  For the avoidance of doubt, a Company Non-renewal shall not be
deemed to constitute a termination without Cause, nor shall a Company
Non-renewal be deemed to constitute a basis for Executive’s termination for Good
Reason (as defined below).

 

(iii)          By Executive:

 

(A)          By written notice to the Company, without Good Reason and other
than an Executive Non-renewal (as defined below), effective thirty (30) days
after the date of such notice;

 

(B)          By written notice to the Company for Good Reason, effective on the
date specified in such notice; or

 

(C)          For non-renewal, by Executive’s delivery to the Company of the
written notice of nonrenewal as set forth above (such termination, an “Executive
Non-renewal”).

 

4.              Section 2(c) of the Employment Agreement is hereby replaced in
its entirety by the following:

 

(c)           Definition of “Good Reason”.  For purposes of this Agreement, a
“Good Reason” shall mean any of the following, unless (i) the basis for such
Good Reason is cured within a reasonable period of time (determined in the light
of the cure appropriate to the basis of such Good Reason, but in no event less
than thirty (30) nor more than ninety (90) days) after the Company receives
written notice (which must be received from Executive within ninety (90) days of
the initial existence of the condition giving rise to such Good Reason)
specifying the basis for such Good Reason or (ii) Executive has consented to the
condition that would otherwise be a basis for Good Reason:

 

(i)            A change in the principal location at which Executive provides
services to the Company to a location more than fifty (50) miles from such
principal location (which change, the Company has reasonably determined as of
the date hereof, would constitute a material change in the geographic location
at which Executive provides services to the Company), provided that such a
relocation shall not be deemed to occur under circumstances where Executive’s
responsibilities require him to work at a location other than the corporate
headquarters for a reasonable period of time;

 

3

--------------------------------------------------------------------------------


 

(ii)           Prior to the Transition Date, Executive’s removal by the Board as
President or Chief Executive Officer of the Company, or at any time during the
Term, removal of Executive as a member of the Board;

 

(iii)          Prior to the Transition Date, a material adverse change by the
Company in Executive’s duties, authority or responsibilities as President and
Chief Executive Officer of the Company, or after the Transition Date, a material
adverse change by the Company in Executive’s duties, authority or
responsibilities as Executive Chairman of the Company, either of which causes
Executive’s position with the Company to become of materially less
responsibility or authority where such change is not remedied within ten
(10) business days after written notice thereof by Executive;

 

(iv)          A material reduction in Executive’s base salary;

 

(v)           A material breach of this Agreement by the Company which has not
been cured within thirty (30) days after written notice thereof by Executive; or

 

(vi)          Failure to obtain the assumption (assignment) of this Agreement by
any successor to the Company.

 

5.              Section 3(a) of the Employment Agreement is hereby replaced in
its entirety by the following:

 

(a)           Base Salary.  Executive’s minimum base salary during such portion
of the Term that is prior to the Transition Date shall be at the rate of
$562,418 per year.  Effective as of the Transition Date, Executive’s minimum
base salary shall be at the rate of $281,209 per year.  Executive’s base salary
shall be payable in substantially equal installments in accordance with the
Company’s payroll practices as in effect from time to time, less any amounts
required to be withheld under applicable law.  The base salary will be subject
to adjustment from time to time in the sole discretion of the Board; provided
that, the Company covenants that it shall not reduce the base salary below the
base salary then in effect immediately prior to the reduction unless
(i) Executive consents to such reduction, or (ii) the reduction is in connection
with a general reduction of not more than 20% in compensation of senior
executives of the Company generally that occurs prior to the effective date of
any Corporate Change.

 

Except to the extent specifically modified hereby, the Employment Agreement
shall remain in full force and effect.  The Parties are executing this Amendment
by mutual agreement, and Executive hereby consents to the changes described
above and agrees that nothing herein shall constitute grounds for a termination
for “Good Reason” as defined in the Employment Agreement.  In the event of any
conflict between the terms of this Amendment and the terms of the Employment
Agreement, the terms of this Amendment shall control.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
day and year first above written.

 

 

 

 

OCULAR THERAPEUTIX, INC.

 

 

 

 

By:

/s/ Charles Warden

 

 

Name:

Charles Warden

 

 

Title:

Chairman, Compensation Committee of the Board of Directors

 

 

 

 

 

DR. AMARPREET S. SAWHNEY

 

 

 

 

 

/s/ Dr. Amarpreet S. Sawhney

 

5

--------------------------------------------------------------------------------